21 F.3d 1112
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Randall Eugene ELLIS, Petitioner-Appellant,v.Jerry STAINER, Warden, Respondent-Appellee.
No. 93-55266.
United States Court of Appeals, Ninth Circuit.
Submitted April 8, 1994.*Decided April 12, 1994.

Before:  BROWNING, PREGERSON, and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Cases may be reassigned among judicial officers for almost any reason, provided the assignment is not for an impermissible purpose.   United States v. Gray, 876 F.2d 1411, 1415 (9th Cir.1989).  This case was reassigned to create a docket for a new magistrate judge, and Ellis alleges no improper purpose.


3
We also reject Ellis's argument that the district court erred in deciding the case on alternate grounds--abuse of the writ as well as on the merits.  Ellis could only benefit from this approach, and the state does not now object to consideration of the merits.   Cf. Snyder v. Sumner, 960 F.2d 1448, 1454 n. 3 (9th Cir.1992) (reaching merits of potentially nonexhausted claim without offending comity and federalism).


4
Because Ellis does not challenge the ruling on the merits of his claim until his reply brief, we normally would not consider his arguments.   See, e.g., Eberle v. City of Anaheim, 901 F.2d 814, 818 (9th Cir.1990).  In any event, we find no error in the magistrate judge's thorough report and recommendation, which was adopted by the district court.


5
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 The parties are familiar with the facts and issues;  we will not restate them here.  This disposition is not appropriate for publication and may not be cited to or for the courts of this circuit except as provided by 9th Cir.R. 36-3